169 S.W.3d 580 (2005)
Michael L. BEATTIE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 64463.
Missouri Court of Appeals, Western District.
August 23, 2005.
Susan L. Hogan, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before RONALD R. HOLLIGER, P.J., ROBERT G. ULRICH and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM.
Michael L. Beattie appeals the denial, after an evidentiary hearing, of his Rule 24.035 motion for postconviction relief. Mr. Beattie sought to vacate his convictions for the class A felony of murder in the second degree, section 565.021, RSMo 2000, and the class D felony of endangering the welfare of a child in the first degree, section 568.045, RSMo 2000, respectively. He claims that his guilty plea was unknowing, unintelligent, and involuntary because plea counsel misled him regarding the sentence the court would impose. *581 The judgment of the motion court is affirmed. Rule 84.16(b).